Citation Nr: 1543494	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to VA death pension, dependency and indemnity compensation (DIC), and accrued benefits, to include whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes.  


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to November 1978  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  The Veteran died in August 2011, and the Appellant did not live with the Veteran continuously until the date of his death.

2.  The Appellant is not the surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for VA purposes have not been met, and entitlement to VA death pension, DIC, and accrued benefits is not warranted.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

When VA receives a complete or substantially complete application for benefits, it will notify the Appellant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and, (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Appellant with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to the Appellant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and indemnity compensation (DIC) cases, including claims for service connection for the cause of a veteran's death, generally must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided VCAA notice by letter in March 2012.  The Appellant was notified of how to substantiate the claims for death pension, DIC, and accrued benefits, to include the required information under Hupp.  The Appellant was also provided information regarding the allocation of responsibility between the Appellant and VA, and information on how VA determines effective dates.  Thus, the Board finds that VA has fulfilled its duty to notify.

The Appellant has had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse for VA benefits purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the Appellant is entitled to recognition as the Veteran's surviving spouse, and therefore whether she has status as a claimant.  Because the Board concludes that the Appellant is not entitled to status as a claimant, as discussed below, remand of the case for further development would not possibly result in the provision of new information to substantiate the Appellant's claim for VA benefits, and such a remand is not necessary.  See 38 C.F.R. § 3.159.  The Board concludes that VA's duty to assist is met.

Governing Law 

The Appellant argues that she is the Veteran's surviving spouse for VA benefits purposes, and that she is entitled to VA death pension, DIC, and accrued benefits.  

The Appellant has the burden to show status as a surviving spouse or child by a preponderance of the evidence in order to have standing to bring a claim for VA benefits.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).  

First, to qualify for recognition as the Veteran's surviving spouse, the Appellant's marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  

Second, the Appellant must have lived with the Veteran from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Further, the Appellant must not have remarried or, since the death of the Veteran, lived with another person and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  

Third, even if the above requirements are met, VA benefits may only be paid to a surviving spouse only if the marriage meets certain further requirements under 38 C.F.R. § 3.54.  If the requirements under 38 C.F.R. § 3.54 are not met, then the Appellant may not receive recognition as the Veteran's surviving spouse for VA purposes.    

Death pension may be paid to a surviving spouse of a World War II-era Veteran who was married to the Veteran  for:  (1) one year or more prior to the Veteran's death; (2) for any period of time if a child was born during or before the marriage; or, (3) prior to January 1, 1957.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(a).  As the Veteran in this case is not of the WWII era, this provision is inapplicable. 

Death compensation may be paid to a surviving spouse who, with respect to the date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by the Department of Veterans Affairs in effect on December 31, 1957, or who was married to the Veteran:  (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; (2) for one year or more; or, (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b).  
Similarly, DIC may be paid to the surviving spouse of a Veteran who died on or after January 1, 1957, who was married to the Veteran:  (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; (2) for one year or more; or, (3) for any period of time if a child was born during or before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(c).  

Analysis

The Veteran's death certificate reflects that he died in August 2011.  His marital status at the time of his death was listed as divorced.  His obituary indicates that he was not married at the time of his death.  The Board notes that the Appellant has submitted marriage certificates showing that she married the Veteran in October 1968 and November 1982.

The Appellant first filed a claim for VA Benefits in April 1998 and, mistakenly, identified herself as a veteran.  In the claim she identified the Veteran as her spouse and indicated that the marriage ended in April 1998.  Subsequently, in June 2003 the Appellant filed another claim and identified herself as the surviving spouse of the Veteran.  She stated that she had been separated from the Veteran since January 1990.  

In October 2003, the Appellant filed another claim for VA benefits.  She indicated that she was divorced from the Veteran and that she did not live with him.  In a December 2003 Income-Net Worth and Employment Statement, the Appellant stated she had never been married in Box 3A.  In Box 6, she marked that she had been married to the Veteran, but that the marriage was terminated by death in January 1990.  In October 2005, the Appellant filed another claim for VA benefits but listed a person other than the Veteran as her spouse.

In March 2007, the Appellant submitted a request for a copy of the Veteran's death certificate.  She identified his date of death as July [redacted], 2004.  In May 2007 the appellant filed a claim for benefits based on the Veteran's death.  The Appellant indicated that she and the Veteran had only ever been married to each other and had only been married once.  She stated that her marriage to the Veteran ended in January 1990, but that his marriage ended in April 2007 by "murder to my entire family by spouses side of the family."  In February 2008, the Appellant filed another claim for VA benefits based on the Veteran's death.  She stated that she and the Veteran had been married to each other twice and that he died in August 2004. 

In September 2011, the Appellant filed the claim for VA death benefits currently before the Board.  She asserted that the Veteran had died in July 2004 and that she was the victim of abuse that left her with traumatic brain injury (TBI).  

The Board finds that the evidence of record is against the Appellant's claim for VA benefits.  The evidence shows that the Appellant was married to the Veteran at one time.  However, the Veteran's death certificate and obituary indicate that he was unmarried at the time of his death.  The death certificate specifically indicates that he was divorced.  Additionally, the Appellant has in various conflicting statements acknowledged that she separated from the Veteran in January 1990.  In her October 2005 claim, the Appellant even listed someone other than the Veteran as her spouse. 

The Board has also considered the multitude of statements by the Appellant that allege she lived continuously with the Veteran and her contention that she was forced to separate because of domestic abuse.  These statements are contradictory on their face and weigh against the Appellant's credibility.  Furthermore, the Appellant in numerous statements has alleged the Veteran died in July 2004.  This is more than 7 years prior to the actual date of his death.  This directly contradicts her assertion that she continuously cohabited with the Veteran after their separation as she was not even aware of his actual death date. 
With regard to the allegations that she was separated from the Veteran due to domestic violence, the Board finds these statements of no probative value as the Appellant is not found to be credible.  The only evidence regarding domestic violence is the Appellant's own statements.  Although she has alluded to police involvement in some of her statements, she has not submitted such evidence.

The Board finds the Veteran's death certificate is the most probative evidence of recording his marital status at the time of his death.  Therefore, the Board finds that the Veteran was not married to the Appellant at the time of his death as his marital status was listed as "divorced."  Additionally, the only evidence that contradicts these findings are the Appellant's inconsistent lay statements, which are not credible and of no probative value.

Because the evidence is against the Appellant's assertions that she was the Veteran's spouse at that time of his death and that they lived together, she cannot be considered a surviving spouse for VA purposes.  38 C.F.R. § 3.50(b)(1); 38 C.F.R. § 3.52(b).  Furthermore, the evidence is against a finding that the Veteran's misconduct prevented him from living with the appellant while they were married. Because the appellant is not recognized as the Veteran's surviving spouse for VA benefits purposes, she does not have standing to bring a claim for VA benefits, and therefore entitlement to VA death pension, DIC, and accrued benefits is denied.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104; 38 C.F.R. 
§§ 3.1(j), 3.50, 3.54, 3.205.







ORDER

Entitlement to VA death pension, DIC, and accrued benefits, to include recognition of the Appellant as the Veteran's surviving spouse for VA purposes, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


